Case 2:17-cv-09193-FMO-E Document 108-7 Filed 06/06/19 Page 1 of 9 Page ID #:3879




                                                  PETERSON · BRADFORD · BURKWITZ



  
                           (;+,%,7
      WR'HFODUDWLRQRI5\DQ$*UDKDP(VTLQ2SSRVLWLRQWR3ODLQWLIIV¶([3DUWH
         $SSOLFDWLRQWR([SHGLWH-XYHQLOH&DVH)LOH3URFHVVLQJ>(&)1R@ 




                    Lucy Ulikhanova, et al. v. County of Los Angeles, et al.
                                  &9)02( 
                           
Case 2:17-cv-09193-FMO-E Document 108-7 Filed 06/06/19 Page 2 of 9 Page ID #:3880




                                                                                    001
Case 2:17-cv-09193-FMO-E Document 108-7 Filed 06/06/19 Page 3 of 9 Page ID #:3881




                                                                                    002
Case 2:17-cv-09193-FMO-E Document 108-7 Filed 06/06/19 Page 4 of 9 Page ID #:3882




                                                                                    003
Case 2:17-cv-09193-FMO-E Document 108-7 Filed 06/06/19 Page 5 of 9 Page ID #:3883




                                                                                    004
Case 2:17-cv-09193-FMO-E Document 108-7 Filed 06/06/19 Page 6 of 9 Page ID #:3884




                                                                                    005
Case 2:17-cv-09193-FMO-E Document 108-7 Filed 06/06/19 Page 7 of 9 Page ID #:3885




                                                                                    006
Case 2:17-cv-09193-FMO-E Document 108-7 Filed 06/06/19 Page 8 of 9 Page ID #:3886




                                                                                    007
Case 2:17-cv-09193-FMO-E Document 108-7 Filed 06/06/19 Page 9 of 9 Page ID #:3887




                                                                                    008
